United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1898
                     ___________________________

                             Lamont Williamson

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                          Corizon, Inc.; Ian Wallace

                          lllllllllllllllllllllDefendants

                                 Mina Massey

                    lllllllllllllllllllllDefendant - Appellee

              Dana Degen; John Doe, Nurse; Jane Doe, Nurse

                          lllllllllllllllllllllDefendants
                                  ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                                ____________

                         Submitted: January 8, 2020
                          Filed: January 14, 2020
                               [Unpublished]
                               ____________

Before LOKEN, ERICKSON, and GRASZ, Circuit Judges.
                           ____________
PER CURIAM.

       In this 42 U.S.C. § 1983 action, Missouri inmate Lamont Williamson appeals
the district court’s1 adverse grant of summary judgment on his deliberate indifference
claim against Dr. Mina Massey. Viewing the record in a light most favorable to
Williamson, and drawing all reasonable inferences in his favor, this court concludes
that the grant of summary judgment was warranted. See Cullor v. Baldwin, 830 F.3d
830, 836 (8th Cir. 2016) (de novo review). Specifically, this court agrees with the
district court that even assuming Williamson’s nasal problems, including nosebleeds,
qualified as objectively serious medical needs, the record did not establish that Dr.
Massey was deliberately indifferent to those needs. See Allard v. Baldwin, 779 F.3d
768, 771-72 (8th Cir. 2015) (to prevail on deliberate indifference claim, inmate must
show mental state similar to criminal negligence: defendant disregarded known risk
to inmate’s health); Fourte v. Faulkner Cty., Ark., 746 F.3d 384, 389 (8th Cir. 2014)
(showing that another doctor might have ordered different treatment or tests did not
equate to showing deliberate indifference, as physicians are entitled to exercise their
own medical judgment). The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-